Name: Commission Regulation (EEC) No 1529/81 of 5 June 1981 fixing the conversion factors to be applied to the buying-in price fixed in Council Regulation (EEC) No 1517/81 for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6 . 81 Official Journal of the European Communities No L 149/25 COMMISSION REGULATION (EEC) No 1529/81 of 5 June 1981 fixing the conversion factors to be applied to the buying-in price fixed in Council Regulation (EEC) No 1517/81 for apples to the buying-in prices for fruit and vegetables (4), as last amended by Regulation (EEC) No 2032/80 (5), should be retained for June ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 16 (4) thereof, Whereas the basic price and the buying-in price for apples were fixed for June 1981 by Council Regula ­ tion (EEC) No 1517/81 (3) ; whereas these prices relate to packaged, Quality Class I Golden Delicious apples of the sizing grade 70 mm or more ; whereas Article 16 (4) of Regulation (EEC) No 1035/72 provides that conversion factors must be fixed in order to calculate the buying-in price for products with different charac ­ teristics ; whereas the conversion factors fixed for May by Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied The conversion factors to be applied during June 1981 to the buying-in price for apples shall be the factors applicable during May 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1981 . For the Commission The President Gaston THORN ( ») OJ No L 118 , 20 . 5. 1972, p . 1 . (2) OJ No L 118, 30 . 4. 1981 , p. 1 . C) OJ No L 123, 10 . 5. 1973, p . 1 . 5) OJ No L 298 , 31 . 7 . 1980, p. 25 .(3) See page 1 of this Official Journal .